Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 9-15, 17, 19-25, 27 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough review of the prior art fails to disclose or render obvious, “while the networked software application is offline, generating a mock response using previously shredded data in response to at least one intercepted request message of the one or more intercepted request messages; detecting when the networked software application transitions from being offline to being online; issuing a log-retrieval signal to the storage to retrieve all of the log entries, to play back the one or more request messages to the network resource in a sequence according to the time stamps, in which the one or more request messages were stored in the storage; comparing the mock response with a corresponding request message response from the network resource to determine a conflict, when the networked software application is online; determining which of data from the mock response or data from the corresponding request message response is to be maintained by the client device; and removing the played back log entries from the synchronization log.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454